DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks, Amendments
Applicant is thanked for their response to the February 14, 2022 Non Final Rejection.  Specifically, Applicant is thanked for amending the drawings and the specification to address the objections thereto.  While these drawing objects have been withdrawn, it is respectfully noted that the Claims filed May 5, 2022 disclose elements (sealing strip, e.g.) that are not shown in the drawings and lack a corresponding element number in the specification.
Applicant’s arguments with respect to claim(s) 1 – 18 have been considered, and inasmuch as they pertain to prior art still being relied upon, the examiner’s response follows below.  Respectfully, any arguments/ remarks directed towards newly amended limitations are moot if they resulted in a new ground(s) of rejection.
In response to the  35 U.S.C. §102(a)(1) rejection of claims 1, 2, 4 – 6, 10 – 14 and 16 – 18 as anticipated by Stark (DE 29513601), Applicant remarks that Stark aims to solve the problem that the blades are constantly opened and closed due to slight pressure fluctuation.  However, similar to the structure of Ohba, the first end of a middle leaf 4 of Stark (allegedly equated to the air deflector of the present application) is a part where the blade 4 is connected with the motor 9, and the magnet 7 is movable perpendicular to the pivot of the blade 4 on the rod 8 and may be fixed at any position. It can be seen that in Stark, different ends of the blade are also arranged in a direction perpendicular to the rotational axis of the blade, rather than in a direction parallel to the rotational axis of the blade. Such arrangement cannot solve the problem of the uneven gap of the air deflector in a whole length direction. 
The examiner respectfully notes that Applicant’s amendments have required further search and consideration, resulting in the application of Prior art not previously presented.  However, regarding the use of magnets to hold a damper closed, it is clear that this technique is well known in the art, as evidenced by Ohba (US 5,433,660), Stark (DE 29513601), and the art cited as having significance (paragraphs 68 – 70 of the previous office action).  Magnets, springs, bimetallic elements and shape memory alloys are all actuation means used in the art that have a property of inherent energy, eliminating the need for providing power to a closing element.  While Stark has been relied on, below, to teach that such a technique, but Ohba equally could have been applied.  It is respectfully noted that Stark was not relied upon to teach the relative geometry between the air deflector and its rotational axis.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, the examiner respectfully notes that when compared to the instant application, the priority documents disclose only six of the nine figures, and ten claims less than the instant application. 
While a certified English translation of the foreign application is not required at this point, Applicant is asked to confirm the accuracy of the certified copies of papers filed on November 16, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they must show every feature of the invention specified in the claims.  Therefore, the “an edge of the air deflector or an inner contour of the air outlet of the frame is provided with a sealing strip to seal a gap between the air deflector and the frame when the air deflector is closed” must be shown or the feature(s) cancelled from the claims1.  No new matter should be entered2.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP §608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 4, 9, 16, 16 and 20 are objected to, as being dependent on a deleted claim:
For purposes of examination, 
Claim 3 has been understood as if to read, “The vent assembly for the blowing device according to claim [[2]] 1, wherein…”
Claim 4 has been understood as if to read, “The vent assembly for the blowing device according to claim [[2]] 1, wherein…”
Claim 9 has been understood as if to read, “The vent assembly for the blowing device according to claim [[2]] 1, wherein…”
Claim 15 has been understood as if to read, “The air conditioner according to claim [[14]] 13, wherein…”
Claim 16 has been understood as if to read, “The air conditioner according to claim [[14]] 13, wherein…”
Claim 20 has been understood as if to read, “The air conditioner according to claim [[14]] 13, wherein…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
In re Claims 1, 4, 9 – 13, and 20 the element “attraction member” has been recited without the structure in support thereof.  Specification paragraphs [0031 – 0036] describe that the “attraction member” can be:
a metal patch and a permanent (ferro)magnet;
a vacuum; or
an iron core and a solenoid (electromagnet);
Accordingly, Claims 1, 4, 9 – 13, and 20 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In re Claims 1 and 13, the element “rotation driving member” has been recited without the structure in support thereof.  Specification paragraphs [0028 – 0030 and 0036] describe that the “rotation driving member” can be 
a motor; or 
another drive part.  
Accordingly, Claims 1 and 13 shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 13, 3, 10 – 13 and 15 are rejected under 35 U.S.C. §102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. §103 as obvious over Matsumoto et al (CN  05627541).
In re Claim 1, Matsumoto et al discloses a vent assembly (figs 1 – 9) for a blowing device (figs 1, 2: (6)) [0098], comprising: 
a frame (18) having an air outlet (4) therein [0096]; and 
an air deflector (2) provided with a first end (proximal (8)) and a second end (proximal (7), please see annotated fig 3, below) away from the first end in a direction parallel to a rotational axis of the air deflector (as seen in fig 3), the air deflector being pivotally provided in the air outlet (4) and configured to open or close the air outlet [0136], wherein: 

    PNG
    media_image1.png
    377
    775
    media_image1.png
    Greyscale

the air deflector (2) is provided with a first attraction member (“A”[Wingdings font/0xE8] 10/13[Wingdings font/0xE8] 16a) [0099, 0105, 106]; 
the frame (18) is provided with a second attraction member (18[Wingdings font/0xE8]9a[Wingdings font/0xE8]16b) [0104, 0109] in a corresponding position; and
the second attraction member (16b) is configured to attract the first attraction member (16a) when the air deflector is closed (as seen in fig 7) [0107], such that the air deflector (2) is arranged in a plane of the air outlet (4), wherein
the frame (18) is provided with a rotation driving member (motor (8);
the first end of the air deflector is connected to the rotation driving member (8) through a first rotating shaft (“A”); and 
the first attraction member (16a) is arranged to the second end of the air deflector (via (16a)[Wingdings font/0xE8](10/13)[Wingdings font/0xE8] “A”[Wingdings font/0xE8] (2)) 
In re Claim 3, Matsumoto et al discloses wherein the second end (fig 3, proximal (7), annotated above) is connected to the frame (18) through a second rotating shaft (9c) [0107-0109]. 
In re Claim 10, Matsumoto et al discloses wherein the first attraction member (16a) is arranged to an inner side of the air deflector (2).  (Member (16a) is arranged interiorly of an outer edge of the deflector ).
In re Claim 11, Matsumoto et al discloses wherein the second attraction member (16b) is arranged to an inner side of the frame (18).  (Member (16b) is arranged interiorly of an outer surface of the frame (18)
In re Claim 12, please refer to Claims 10, and 11 above, wherein Matsumoto et al discloses wherein the first attraction member (16a) is arranged to an inner side of the air deflector (2); and the second attraction member (16b) is arranged to an inner side of the frame (18).
In re Claim 13, Matsumoto et al discloses an air conditioner (figs 1, 2), comprising a vent assembly for a blowing device (6) [0098], wherein: 
the vent assembly comprises a frame (18) having an air outlet (4) therein [0096]; and 
an air deflector (2) provided with a first end (proximal (8)) and a second end (proximal (7), please see annotated fig 3, above) away from the first end in a direction parallel to a rotational axis of the air deflector (as seen in fig 3), the air deflector being pivotally provided in the air outlet (4) and configured to open or close the air outlet [0136]: 
the air deflector is provided with a first attraction member (6) [0023];
the frame is provided with a second attraction member (fig 1: (7)) in a corresponding position; and
the second attraction member (7) is configured to attract the first attraction member (6) when the air deflector is closed [0011, 0023], such that the air deflector is arranged in a plane of the air outlet; wherein
the frame (18) is provided with a rotation driving member (motor (8);
the first end of the air deflector is connected to the rotation driving member (8) through a first rotating shaft (“A”); and 
the first attraction member (16a) is arranged to the second end of the air deflector (via (16a)[Wingdings font/0xE8](10/13)[Wingdings font/0xE8] “A”[Wingdings font/0xE8] (2)).
In re Claim 15, Matsumoto et al discloses wherein the second end (fig 3, proximal (7), annotated above) is connected to the frame (18) through a second rotating shaft (9c) [0107-0109]. 

Claims 4 – 6, and 16 – 18 are rejected under §103 as being unpatentable over Matsumoto et al (CN 105627541) in view of Stark (DE 295 13601).
In re Claim 4, Matsumoto et al discloses wherein the first attraction member and second attraction member are configured to attract each other by the first attraction member and the second attraction member are configured to attract each other by a spring force; accordingly, Matsumoto lacks wherein the attraction force is a magnetic force
Stark teaches a vent assembly (figs 1 – 3) for a blowing device, comprising: 
a frame (1) having an air outlet therein; and 
an air deflector (4) pivotally provided in the air outlet and configured to open or close the air outlet, wherein: 
the air deflector is provided with a first attraction member (6) [0023];
the frame is provided with a second attraction member (fig 1: (7)) in a corresponding position;
the second attraction member (7) is configured to attract the first attraction member (6) when the air deflector is closed [0011, 0023], such that the air deflector is arranged in a plane of the air outlet; wherein
the frame (1) is provided with a rotation driving member (figs 2, 3: (9)) [0025 – 0026]; 
the first end of the air deflector (4) is connected to the rotation driving member (9) through a first rotating shaft (3) and 
the first attraction member (6) is arranged the second end of the air deflector.
“The magnet 7, whose attachment to the frame 1 of the pressure relief valve is not shown here, can be moved perpendicularly to the pivot axis of the lamellar blade 4 on a rod 8 and fixed in any position”. [0023]
“As a result, the lever arm between the pivot axis and the magnet 7 can be changed, so that an opening of the pressure relief flap can be set at different pressure differences between the pressures in front of and behind the lamella leaf” [0023].
the first attraction member (6) and the second attraction member (7) are configured to attract each other by a magnetic force [0011, 0023].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsumoto et al, as taught by Stark, such that the system comprises wherein the first attraction member (6) and the second attraction member (7) are configured to attract each other by a magnetic force for the benefit of providing an adjustable required opening pressure, by varying the numbers/strengths of magnets, providing the user with a low-cost structure to hold the air deflector closed.
In re Claim 5, the proposed system has been discussed (In re Claim 4, above), wherein Stark further teaches one of the first attraction member (6) or the second attraction member is configured as a metal patch; and another one of the first attraction member or the second attraction member (7) is configured as a permanent magnet [0011 - 0013].
“A holding plate 6 … is held by a magnet 7” [0023]
Since magnets only attract ferromagnetic metals, holding plate 6 is understood to be a metal patch.
“In a preferred embodiment of the invention, the holding element is designed as a magnet, with both permanent magnets and electromagnets being able to be used.  When using electromagnets as holding elements, the opening pressure can be easily adjusted by changing the supply voltage of the magnets.  If permanent magnets are used as holding elements, the opening pressure can be adjusted by different numbers of magnets or by different strengths of the magnets”. [0013]
In re Claim 6, the proposed system has been discussed (In re Claim 4, above), wherein Stark further teaches the first attraction member and the second attraction member are both configured as permanent magnets [0013]. 
In re Claim 10, the proposed system has been discussed, wherein Stark further teaches the first attraction member (6) is arranged to an inner side of the air deflector (4). 
In re Claim 11, the proposed system has been discussed, wherein Stark further teaches the second attraction member (7) is arranged to an inner side of the frame (1) [0023]. 
In re Claim 12, the proposed system has been discussed, wherein Stark further teaches the first attraction member (6) is arranged to an inner side of the air deflector (4); and the second attraction member (7) is arranged to an inner side of the frame (1).
In re Claim 16, the system of Matsumoto et al has been discussed (In re Claim 13, above), wherein the first attraction member and second attraction member are configured to attract each other by the first attraction member and the second attraction member are configured to attract each other by a spring force; accordingly, Matsumoto lacks wherein the attraction force is a magnetic force
Stark teaches wherein the first attraction member (6) and the second attraction member (7) are configured to attract each other by a magnetic force [0011, 0023].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsumoto et al, as taught by Stark, such that the system comprises wherein the first attraction member (6) and the second attraction member (7) are configured to attract each other by a magnetic force for the benefit of providing an adjustable required opening pressure, by varying the numbers/strengths of magnets, providing the user with a low-cost structure to hold the air deflector closed.
In re Claim 17, the proposed system has been discussed (In re Claim 16, above), wherein Stark teaches one of the first attraction member (6) or the second attraction member is configured as a metal patch; and another one of the first attraction member or the second attraction member (7) is configured as a permanent magnet [0011 - 0013].
“In a preferred embodiment of the invention, the holding element is designed as a magnet, with both permanent magnets and electromagnets being able to be used.  When using electromagnets as holding elements, the opening pressure can be easily adjusted by changing the supply voltage of the magnets.  If permanent magnets are used as holding elements, the opening pressure can be adjusted by different numbers of magnets or by different strengths of the magnets”.
In re Claim 18, the proposed system has been discussed, wherein Stark teaches the first attraction member and the second attraction member are both configured as permanent magnets [0013].

Claims 7, 8 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Matsumoto et al (CN 105627541), in view of Stark (DE 5,433,660), and further in view of Fleischmann et al (US 4,378,785).
In re Claims 7 and 19, the proposed has been discussed (see above, In re Claims 4 and 16), wherein Stark discloses the first and second attraction members are configured to attract each other by a magnetic force,  However, Stark lacks wherein
the first attraction member is configured as an iron core; 
the second attraction member is configured as a solenoid; and 
the solenoid is energized at least when the air deflector is closed.
Fleischmann et al teaches an air conditioning system (fig 2B: blowing device (188)) comprising a duct (176) mounted air deflector (190), the vent comprises:
a first attraction member is configured as an iron core (196); 
a second attraction member is configured as a solenoid (197); and 
the solenoid is energized (via switch (194)) at least when the air deflector is closed (“to a vertical position to obstruct airflow) (col 5, lns 62 – 67).

    PNG
    media_image2.png
    549
    649
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Fleischmann et al, such that:
the first attraction member is configured as an iron core; 
the second attraction member is configured as a solenoid; and 
the solenoid is energized at least when the air deflector is closed
for the benefit of providing system control via a switch closing due to a predetermined sensed condition, for improved hands-free system operation.
In re Claim 8, the proposed system has been discussed, wherein Fleischmann et al teaches a blowing device (166) is configured as an air conditioner; the solenoid (197) is connected with a control circuit (via switch (194) in line (195)) of the air conditioner; and the control circuit comprises a solenoid valve (as seen in fig 2B) configured to control energization and de-energization of the solenoid.

Claims 9 and 20 are rejected under 35 U.S.C. §103 as being unpatentable Matsumoto et al (CN 105627541), in view of Stark (DE 5,433,660), and further in view of Cho (KR 100723942).
In re Claims 9 and 20, proposed system has been discussed (see above, In re Claims 1 and 13), wherein Stark discloses a third attraction member is disposed to the first end; the frame is provided with a fourth attraction member in a corresponding position; and the fourth attraction member is configured to attract the third attraction member [0015]. 
“The frame … can preferably have at least one further holding element, which fixes the lamella leaf in the open position when the pressure relief flap is in the open state.”
Accordingly, Stark lacks wherein the fourth attraction member is configured to attract the third attraction member when the air deflector is closed. 
Cho (‘942) teaches a vent assembly (figs 4a, 4b) for a blowing device, comprising: 
a frame (perimeter of (19)) having an air outlet (19) therein; and 
an air deflector (fig 3: (17)) pivotally provided in the air outlet and configured to open (fig 4b) or close (figs 3, 4a) the air outlet, wherein: 
the air deflector is provided with a first attraction member (120); 
the frame is provided with a second attraction member (110) in a corresponding position; and 
the second attraction member (110) is configured to attract the first attraction member (120) when the air deflector is closed (Adobe file pg 3/15, lns 36 – 38,  pg. 4/15, lns 11 – 14), such that the air deflector is arranged in a plane of the air outlet;
the first and second attraction members positioned along an upper side of the air deflector (17) Adobe file pg 3/15, lns 80 - 94) 

    PNG
    media_image3.png
    469
    1206
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Cho (‘942), such that a third attraction member is disposed to a first end; the frame is provided with a fourth attraction member in a corresponding position; and the fourth attraction member is configured to attract the third attraction member when the air deflector is closed, for the benefit of providing a closing force at least at both ends of the deflector, to distribute a magnetic closing force across the width of the air deflector, to minimize a gap that may form due to a change in motor torque due to long-term use.

Claims 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable Matsumoto et al (CN 105627541), in view of Stark (DE 5,433,660), and further in view of Cho (KR  2014 0040307)4.
In re Claim 21, the proposed system has been discussed (In re Claim 1, above), but lacks wherein an edge of the air deflector or an inner contour of the air outlet of the frame is provided with a sealing strip to seal a gap between the air deflector and the frame when the air deflector is closed. However, such a technique is known in the mechanical arts; provided as evidence is Cho
Cho (‘307) teaches a ventilation system comprising:
 a first attraction member (40B) provided on an air deflector (fig 1: (30)), and a second attraction member (40A) mounted on a frame (16) in a corresponding position, and
an edge of the air deflector (30) or an inner contour of the air outlet of the frame is provided with a sealing strip (30) to seal a gap between the air deflector and the frame when the air deflector is closed.  
“Cushion 50 is formed on the inner surface of the damper 30 so that the damper 30 is positioned at the air circulation hole 12 of the ventilator body 10, So that the damper 30 closes the air flow hole 12 of the ventilator body 10 so that the damper 30 closes the air flow hole 12 of the ventilator body 10, The gap between the damper 30 and the air flow hole 12 of the ventilator body 10 can be completely prevented by the difference in area between the cushion plate 50 and the damper 30, the reliability in blocking the outside air (blocking the reverse wind) and the like is further enhanced.”

    PNG
    media_image4.png
    605
    750
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Cho (‘307), such that an edge of the air deflector provided with a sealing strip to seal a gap between the air deflector and the frame when the air deflector is closed, for the benefit of reliably blocking airflow and improving energy economy.
In re Claim 22, see above, In re Claim 13 and In re Claim 21, wherein the proposed system comprises an edge of the air deflector or an inner contour of the air outlet of the frame is provided with a sealing strip to seal a gap between the air deflector and the frame when the air deflector is closed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Shreve (US 4,277,019), who discloses a vent assembly (fig 13) for a blowing device, comprising: 
a frame (68) having an air outlet therein; and 

    PNG
    media_image5.png
    354
    308
    media_image5.png
    Greyscale

an air deflector (70) pivotally provided in the air outlet and configured to open or close the air outlet, wherein: 
the air deflector is provided with a first attraction member (“magnetic latch M”); 
“In the closed position, magnetic latch M will maintain the damper in a position to block air flow from the register, in the manner previously described5.” (col 8, lns 7 – 20)
the frame is provided with a second attraction member (“simple metallic latching plate”) in a corresponding position; and 
“FIG. 7 illustrates a modified form of the invention which incorporates electromagnetic latches for the respective dampers. In this embodiment, electromagnets M1, M2 . . . Mn are incorporated into the duct in place of the solenoid 8. The magnet is positioned adjacent the edge of the damper 4, and, when energized, maintains the damper in a closed position by means of magnetic forces.  If the damper comprises plastic, or some other non -magnetic material, a simple metallic latching plate will be provided on the damper to cooperate with the electromagnet.
the second attraction member is configured to attract the first attraction member when the air deflector is closed (col 4, ln 60 - col 5, ln 25), such that the air deflector is arranged in a plane of the air outlet. 

 An example of such pertinent prior art includes Kim (KR 20090070002), who discloses: a vent assembly (Abstract) for a blowing device (figs 2, 3: (100)), comprising: 
a frame (perimeter of (120)) having an air outlet (120) therein; and 
an air deflector (110) pivotally provided in the air outlet and configured to open (fig 2) or close (fig 3) the air outlet, wherein: 
the air deflector is provided with a first attraction member (130a, 130b); 
the frame is provided with a second attraction member (140a, 140b) in a corresponding position; and 
the second attraction member (140a, 140b) is configured to attract the first attraction member (130a, 130b) when the air deflector is closed (Adobe file pg. 3/10, lns 22 – 27), such that the air deflector (fig 3: (110)) is arranged in a plane of the air outlet (120). 

    PNG
    media_image6.png
    299
    864
    media_image6.png
    Greyscale

the frame (perimeter of (120)) is provided with a rotation driving member (Adobe file pg. 3/10, ln 6); 
the air deflector (110) has a first end connected to the rotation driving member through a first rotating shaft (112) (Adobe file pg. 3/10, ln 5); and 
the first attraction member (130a, 130b) is arranged to a second end of the air deflector away from the first end.
An example of such pertinent prior art includes Mori et al (US 6,196,018).teaches a vent assembly (fig 2) for an air conditioner (Abstract), comprising:
a frame (25L, 25R) with a rotation driving member (50)
an air deflector (30) pivotally provided in an air outlet (23)
the air deflector has a first (left) end connected to the rotation driving member (50) through a first rotating shaft; and 
a second (right) end connected to the frame through a second rotating shaft.

    PNG
    media_image7.png
    485
    681
    media_image7.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 21 and 22.
        2 Support for Claims 21 and 22 is provided in specification paragraph [0026].
        3 Please note: Claims 2 and 14 have been cancelled by Applicant.
        4 It is respectfully noted that the legibility of Cho (KR 2014 0040307) is poor, but the best quality document has been provided in the file wrapper.
        5 Previously described in figure 7, e.g.